United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1840
Issued: April 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2009 appellant filed a timely appeal of a June 8, 2009 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related disability for
intermittent dates from June 7, 2003 to November 16, 2004.
FACTUAL HISTORY
The case was before the Board on prior appeals. By decision dated December 1, 2004,
the Board set aside an April 22, 2004 Office decision and remanded the case for further
development as to a recurrence of disability commencing March 9, 2002.1 In a decision dated
May 2, 2008, the Board affirmed an August 14, 2007 Office decision, finding that appellant was
1

Docket No. 04-1583 (issued December 1, 2004).

not entitled to wage-loss compensation from August 21 to November 25, 2006, as she had
received compensation pursuant to a schedule award during this period.2 By decision dated
December 16, 2008, the Board reversed an October 18, 2007 Office decision, in part, finding that
appellant was entitled to claim wage-loss compensation from April 15 to June 6, 2003.3 The
Board found that appellant had not established an employment-related disability for intermittent
dates claimed from June 7, 2003 to November 16, 2004. The history of the case is provided in
the Board’s prior decisions and is incorporated herein by reference.
In a letter dated March 8, 2009, appellant, through her representative, requested
reconsideration of her claim. With respect to factual evidence, appellant submitted a list of
“missed” hours in 2003 and 2004 where she used sick leave, annual leave or leave without pay.
As to medical evidence, since the October 18, 2007 merit decision, she had submitted new
reports from Family Practitioner Dr. Katherine Young dated November 30, 2007, January 4 and
March 10, 2008. Appellant submitted additional reports from Dr. Young dated March 12, 2008,
February 18 and March 30, 2009. Dr. Young provided results on examination and discussed
appellant’s current reflex sympathetic dystrophy (RSD) condition. Appellant also submitted
reports from Dr. David Krencik, an osteopath, from October 5, 2007 to May 8, 2009.
Dr. Krencik also provided results on examination and described appellant’s current condition.
He diagnosed right lower extremity RSD.
By decision dated June 8, 2009, the Office reviewed the case on its merits. It found that
appellant had not established disability for intermittent dates from June 7 to November 16, 2004.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.5 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.6
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.7 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
2

Docket No. 07-2308 (issue May 2, 2008).

3

Docket No. 08-671 (issued December 16, 2008).

4

5 U.S.C. §§ 8101-8193.

5

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

6

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

2

physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.8 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.9
ANALYSIS
Appellant filed claims for compensation for intermittent dates from June 7, 2003 to
November 16, 2004. As the Board noted in its December 16, 2008 decision, appellant had not
submitted sufficient medical evidence for the dates claimed. In an October 27, 2005 report,
Dr. Young provided a list of “missed workdays” for 2003 and 2004, briefly stating that the
missed days were due to continued problems with foot RSD. She did not provide any additional
explanation regarding the specific dates or other medical rationale to support disability for the
claimed dates causally related to the accepted employment injuries.
The additional medical evidence from Drs. Young and Krencik do not discuss the
claimed period of disability. The physicians submitted reports from 2007 to 2009 provide results
on examination and discuss appellant’s current condition, without discussing disability during
the claimed periods in 2003 and 2004. The medical evidence does not provide supporting
evidence on the issue presented. It is appellant’s burden of proof to establish disability for the
specific intermittent dates claimed, and the Board finds that she did not meet her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
employment-related disability for intermittent dates from June 7, 2003 to November 16, 2004.

8

Id.

9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2009 is affirmed.
Issued: April 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

